Citation Nr: 1527330	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-28 861	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Propriety of the severance of service connection for acromioclavicular joint osteoarthritis and impingement of the left shoulder.

2.  Propriety of the severance of service connection for acromioclavicular joint osteoarthritis and impingement with rotator cuff pathology of the right shoulder.

3.  Entitlement to service connection for a cervical spine disability, claimed as secondary to bilateral shoulder disabilities.

4.  Entitlement to service connection for a lumbar spine disability, claimed as secondary to bilateral shoulder disabilities.

5.  Entitlement to service connection for a disability manifested by headaches, claimed as secondary to bilateral shoulder disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to June 1982 and from November 1990 to May 1991, with additional Reserve service.  The issues concerning the propriety of severance of service connection for shoulder disabilities are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The issues concerning the claims of service connection for disabilities of the cervical spine, the lumbar spine, and headaches are before the Board on appeal from an August 2010 rating decision by the Chicago RO.  In April 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The issue of service connection for fibromyalgia, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or as due to environmental exposures during service in the Persian Gulf, has been raised in a claim filed by the Veteran in May 2015, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of service connection for a cervical spine disability, a lumbar spine disability, and headaches are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.
FINDINGS OF FACT

1.  It is not shown that the May 2007 rating decision's award of service connection for acromioclavicular joint osteoarthritis and impingement of the left shoulder involved clear and unmistakable error.

2.  It is not shown that the May 2007 rating decision's award of service connection for acromioclavicular joint osteoarthritis and impingement with rotator cuff pathology of the right shoulder involved clear and unmistakable error.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for acromioclavicular joint osteoarthritis and impingement of the left shoulder was not proper; restoration of service connection for such disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.304 (2014).

2.  The severance of the award of service connection for acromioclavicular joint osteoarthritis and impingement with rotator cuff pathology of the right shoulder was not proper; restoration of service connection for such disability is warranted.  38 U.S.C.A. §§  1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations do not apply to the matters decided by the Board on the merits at this time, as the issues involve the propriety of severances of service connection, requiring application of the clear and unmistakable (CUE) standard of review.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply in matters of revision of an RO decision on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).

The Board notes, however, that when severance of service connection is deemed warranted, there are certain due process protections afforded the Veteran, specifically: A rating proposing severance is to be prepared setting forth all material facts and reasons.  The Veteran should be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  He must be given 60 days for response/presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.103(b)(2), 3.105(d).  Based upon a careful review of the record, it appears the Veteran was afforded adequate explanation and due process in this matter.  Regardless, inasmuch as this decision grants the appeal, i.e., restores service connection for the disabilities at issue,, any procedural omission is harmless.

Legal Analysis & Factual Background

When severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d).

The RO sent the Veteran a notice letter in November 2007 (with an October 2007 rating decision proposal) that informed him of the proposal to sever service connection for his left and right shoulder disabilities.  He was provided detailed reasons for the proposed severance and advised of the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing and his right to representation.  The November 2007 letter (with October 2007 rating decision proposal) also informed him that unless additional evidence was received within 60 days, service connection for each shoulder disability would be severed.  The October 2007 rating decision proposing severance explained the basis for such action, and the December 2008 decision complied with the requirements of 38 C.F.R. § 3.105(d) in severing service connection prospectively, effective March 1, 2009.

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous."  See Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  The burden of proof in such cases is upon the Government.  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

CUE is "a very specific and rare kind of error."  "It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether there was CUE under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

However, in determining whether service connection will be severed, VA may -and, in fact, must- consider evidence that was generated after the original decision was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (a "severance decision focuses -not on whether the original decision was clearly erroneous- but on whether the current "evidence establishes that [service connection] is clearly erroneous." (quoting 38 C.F.R. § 3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 3.105(d) "clearly contemplat[es] the consideration of evidence acquired after the original granting of service connection").

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303.  To substantiate a claim of service connection there must be evidence of: a current disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A May 2007 rating decision granted the Veteran service connection for left and right shoulder disabilities, essentially finding that he had current diagnoses of the claimed shoulder disabilities and that a December 2006 VA examination report presented a probative opinion linking the shoulder disabilities to his military service.

The decision to sever service connection for each shoulder disability was based (as explained in the December 2008 rating decision) on a conclusion that "the VA rating decision of May 1, 2007, was based upon a VA examiner's opinion which relied upon lay statements from friends and fellow service members to establish a link between military service and your claimed disability."  The December 2008 RO decision severing service connection found: "These statements were insufficient to support a grant of service connection and in the absence of objective evidence should not have [been] used as the decisive element in rendering a favorable decision."

The December 2006 VA examination report shows that the Veteran has the claimed disabilities of each shoulder.  The December 2006 VA examination report documents that "[o]n examination and provocative testing with impingement, he does have reproducible impingement and pain along the lateral aspect of both shoulder with Hawkins impingement testing."  Additionally, "X-ray examination of both shoulder reveal[s] that he has mild AC joint osteoarthritis of both shoulders...."  Significantly, the December 2006 VA examiner opined: "Based on my examination and given his long history of continued shoulder pain during his military duty, it is least likely as not that his rotator cuff impingement syndrome in military related."  The Board reads this as a medical opinion supportive of the Veteran's claim.  The Board recognizes that the phrasing of the December 2006 nexus opinion is somewhat unclear, but the RO interpreted the opinion as supporting the Veteran's claim that the shoulder disabilities are "[at] least [as] likely as not" related to his military service.  Even the December 2008 rating decision severing service connection interpreted the nexus opinion as supporting the Veteran's claim; the basis of severance was that the VA examiner's supportive opinion relied upon lay testimony.

The original grant of service connection for the shoulder disabilities in May 2007 was premised on a finding that the Veteran was shown to have the claimed shoulder disabilities and that a medical opinion of a VA examiner linked the disabilities to his military service.  The basis of the severance appears to be essentially that the RO ceased to find the VA examiner's opinion to be persuasive or well supported.  The severance decision cited that the "VA examiner's opinion ... relied upon lay statements," that "[t]hese statements were insufficient to support a grant," and that there was an "absence of objective evidence."

While it is possible to interpret and weigh the available evidence and testimony in a manner different from the RO's analysis in the May 2007 grant of service connection for the shoulder disabilities, the May 2007 finding of the RO that, with resolution of doubt in the Veteran's favor, the December 2006 medical opinion and lay testimony regarding history of symptomatology were reliable and adequate to establish a link between his diagnosed shoulder disabilities and his military service cannot be found clearly erroneous.  There was and is supporting evidence for the conclusion that the Veteran's shoulder disabilities are related to his military service, and a current finding to the contrary represents a difference of opinion as to how the evidence is weighed (which is not CUE).

In short, the record does not show that the grant of service connection for (a) acromioclavicular joint osteoarthritis and impingement of the left shoulder and (b) acromioclavicular joint osteoarthritis and impingement with rotator cuff pathology of the right shoulder involved CUE.  Hence, the severance of service connection was improper, and service connection for these disabilities must be restored.


ORDER

The appeal to establish that severance of service connection for acromioclavicular joint osteoarthritis and impingement of the left shoulder was improper is granted; restoration of service connection for such disability is granted.

The appeal to establish that severance of service connection for acromioclavicular joint osteoarthritis and impingement with rotator cuff pathology of the right shoulder was improper is granted; restoration of service connection for such disability is granted.


REMAND

The Veteran seeks service connection for (a) a cervical spine disability, (b) a lumbar spine disability, and (c) a disability manifested by headaches; each claimed as secondary to his right and left shoulder disabilities.  Each of these three service connection claims was filed in April 2010, denied by the RO in August 2010, and most recently readjudicated in a November 2013 statement of the case (SOC).  Service-connection for disability of either shoulder was not in effect at any of these times, whereas this Board decision now restores service connection for disabilities of both shoulders (as discussed above).  The November 2013 SOC states that these disabilities could not be service-connected on the contended basis as secondary to shoulder disabilities because service-connection was not established for shoulder disabilities (i.e., such claims lacked legal merit).  The Board's restoration of service connection for disabilities of both shoulders constitutes a change in the circumstances of the appeal such that remand for new AOJ adjudication of the claims under the new circumstances of the case is necessary.  

Regardless, adjudication of these issues is complicated by matters including a recent development: in May 2015, the Veteran filed a new claim of entitlement to service connection for fibromyalgia, claimed on the basis of exposure to environmental hazards during service in the Persian Gulf.  (The Board notes that the Veteran previously claimed service connection for muscle and joint pain as manifestations of undiagnosed illness from Persian Gulf exposures; such claims were denied in prior RO rating decisions beginning in 1994, the most recent such denial being in a May 2013 RO rating decision.)  Significantly, the Veteran has been awarded service connection for disabilities of his bilateral ankles expressly as due to undiagnosed illness associated with Persian Gulf exposures, effective from November 1994.

In support of the recently submitted May 2015 claim of service connection for fibromyalgia, the Veteran submitted a VA Disability Benefits Questionnaire (DBQ) completed by a private physician with information pertinent to the Veteran's cervical spine, lumbar spine, and headaches.  That May 2015 DBQ states that the Veteran has symptoms including "headaches" and "widespread musculoskeletal pain" with a specific reference to tender points on both side of the cervical spine; all were attributed to a diagnosis of fibromyalgia.  The May 2015 DBQ includes a medical opinion stating that "it is more likely than not that Fibromyalgia comes as secondary condition to PTSD as result of his military service and combat deployment in the Gulf war."  The Board notes that service-connection for PTSD was recently awarded to the Veteran (by an April 2015 rating decision).

The claims on appeal seeking service connection for cervical spine, lumbar spine, and headache disabilities contain various somewhat unsettled suggestions of possible diagnoses (such as "strain" and some mentions of degenerative spinal changes), but the scope of each claim appears to be as broad as the Veteran's symptom complaints of pain in the neck, the back, and the head.  The new May 2015 claim for service connection for fibromyalgia is broader than the neck, back, and headache issues currently on appeal; accordingly, the fibromyalgia claim includes matters distinct from this appeal, pending initial AOJ consideration; the Board has referred the issue to the AOJ in the introduction section of this decision, above.  However, to the extent that the fibromyalgia claim has been presented with April 2015 medical evidence concerning the Veteran's joint pain and headache complaints as medically noted symptoms of a fibromyalgia diagnosis (with each medically attributed to the fibromyalgia), the neck, back, and headache issues on appeal appear inextricably intertwined with the fibromyalgia issue subject to pending development and adjudication at the AOJ.  The new medical evidence presents a new pathology diagnosis for consideration in the neck, back, and headache claim (fibromyalgia) and a newly asserted medical etiology (disability secondary to service-connected PTSD).

Essentially, the Veteran has now claimed entitlement to service connection for painful symptoms of back, neck, and headache disabilities (1) as secondary to shoulder disabilities, (2) as secondary to PTSD, and (3) as secondary to Persian Gulf exposures.  Since the time of the most recent AOJ adjudication of the claims, service connection has been restored for the shoulder disabilities and service connection has been newly established for PTSD.  During the processing of this remand, the AOJ shall have the opportunity to ensure appropriate due process and consideration in the first instance of the complete set of the Veteran's contentions and the updated set of disabilities for which service-connection is established.

The Board also observes that in June 2010 the Veteran was afforded a VA examination to address the neck, back, and headache claims.  The June 2010 VA examiner attempted to address the question of whether any of the claimed disabilities may be caused or aggravated by the Veteran's shoulder disabilities, but the subsequent fibromyalgia diagnosis, the subsequently indicated etiological link to a subsequently service-connected psychiatric pathology, and the Veteran's contentions regarding environmental exposures and/or undiagnosed illness are not clearly considered in the June 2010 VA examination report.  It is not entirely clear what diagnosis or diagnoses were considered to be responsible for the Veteran's symptoms in the June 2010 VA examination report, and the Board finds that appellate review would be significantly aided by more clear and up to date etiology opinions with rationale addressing the full breadth of the Veteran's contentions.  The June 2010 VA examiner opined that the neck, back, and headache disabilities were not linked to the Veteran's shoulder disabilities, but the rationales presented raise some question.  The June 2010 VA examiner's opinions with regard to the neck and back disabilities indicates that such are not due to shoulder impingement syndrome because each "occurred at about the same time as the shoulder strain," or approximately "1993" as reported by the Veteran at that time.  Service connection is now established for the shoulder disabilities on the basis of having been caused during service, and service connection has been established for ankle disabilities (effective from 1994) on the basis of undiagnosed illness cased during service; if the VA examiner believed that the neck and back joint pain problems began at around the same time as the service-connected shoulder and ankle problems, such a finding suggests a need to consider whether the neck and back disabilities may be directly linked to service; as it is not entirely clear whether a settled diagnosis accounts for the neck and back symptoms, further development addressing whether such is due to undiagnosed illness (as the service-connected ankle disabilities have been established to be) would be helpful to complete appellate review.

Regarding the headache issue, the June 2010 VA examiner found that the headaches were not aggravated by shoulder disabilities, citing that the headache disability was not getting worse.  The Board observes that new April 2015 medical evidence suggests (although not clearly specifically indicating) that the Veteran's headaches may have worsened in the five years that have elapsed since the June 2010 VA examination; the April 2015 report indicates that headaches are amongst the Veteran's fibromyalgia symptoms that are described as presenting with "constant or nearly constant" whereas the June 2010 VA examination report described headache symptomatology of lesser frequency and duration.  If the Veteran's headaches have indeed increased in severity in the five years since the VA examination, then the rationale for the June 2010 VA examiner's medical opinion would no longer be valid.  During the processing of this remand, the AOJ shall have the opportunity to obtain an updated set of the Veteran's VA medical records and obtain a new medical opinion contemplating the updated information and contentions in this case (including whether headaches are a manifestation of an undiagnosed illness).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, a number of pertinent circumstances and contentions have changed since the prior development and adjudication of the neck, back, and headache service connection claims at the AOJ.  Also, a new intertwined service connection claim for a new diagnosis of fibromyalgia is now pending at the RO with new medical evidence submitted pertinent to the neck, back, and headache issues.  Finally, a new VA medical opinion addressing the complete set of the Veteran's contentions and the latest developments is warranted to facilitate fully informed appellate review.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for the record copies of all updated records (any not already associated with the record) of VA treatment the Veteran has received for his neck, back, and headache symptoms pertinent to this appeal.  If any such records are unavailable, the reason for their unavailability must be explained for the record.

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his neck and back disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify, by diagnosis, each chronic neck and back disability entity found, or shown by the record.

b) Please identify the most likely etiology for each neck and back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that the disability is related to the Veteran's service, to include as due to exposures to environmental hazards in the Persian Gulf?

c) For each neck and back disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that it was caused by the Veteran's service-connected shoulder disabilities?

d) For each neck and back disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that it was aggravated (permanently increased in severity) by the Veteran's service-connected disabilities of the shoulders?

e) For each neck and back disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that it was caused by the Veteran's service-connected psychiatric disability?

f) For each neck and back disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that it was aggravated (permanently increased in severity) by the Veteran's service-connected psychiatric disability?

g) Does the Veteran have an undiagnosed illness manifested by neck and/or back pain?  Are there objective signs and symptoms of neck and/or back pain as manifestations of an unexplained chronic multisymptom illness?  (The examiner should note that service connection for bilateral ankle disabilities has been awarded on the basis that they are manifestations of undiagnosed illness.)

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

3.  The AOJ should also arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his headaches.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify, by diagnosis, each headache disability entity found, or shown by the record.

b) Please identify the likely etiology for each headache disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is related to the Veteran's service, to include as due to exposures to environmental hazards in the Persian Gulf?

c) For each headache disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that it was caused by the Veteran's service-connected shoulder disabilities?

d) For each headache disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that it was aggravated (permanently increased in severity) by the Veteran's service-connected shoulder disabilities?

e) For each headache disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that it was caused by the Veteran's service-connected psychiatric disability?

f) For each headache disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that it was aggravated (permanently increased in severity) by the Veteran's service-connected psychiatric disability?

g) Does the Veteran have an undiagnosed illness manifested by headaches?  Are there objective signs and symptoms of headaches as manifestations of an unexplained chronic multisymptom illness?  (In answering, please note that the Veteran has been previously awarded service connection for bilateral ankle disabilities as manifestations of undiagnosed illness.)

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

4.  The AOJ should then review the record, address the inextricably intertwined issue referred above (service connection for fibromyalgia including neck, back, and headache manifestations), and then readjudicate the claims seeking service connection for disabilities of the cervical spine, the lumbar spine, and headaches, to include as secondary to service-connected shoulder disabilities and to include as due to undiagnosed illness.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


